Scott, J.
An action of slander was brought in the Marion Circuit Court, by Harding against Wilson for words importing a charge of perjury on a trial before a justice of the peace. There was a verdict and judgment for the plaintiff in the Circuit Court; and to reverse that judgment is the object of this writ of error.
One error assigned is that Wilson, the defendant below, asked Sharpe, one of the witnesses, what one Wright had said on. the subject of Harding's testimony before the justice. To which question Harding objected; and the Court sustained the objection. - Another error assigned is, that the Circuit Court admitted, as evidence, a transcript of the proceedings before justice Bradley, in the case to which reference was had in the *242charge of perjury. A third error assigned is, that the defendant below offered to prove certain admissions, and subsequent denials, made by the plaintiff in a conversation with himself. We think there is nothing in these objections. Had the question, stated in the first assignment to have been asked by the defendant, been answered by the witness, it would have been hearsay evidence. It was therefore properly rejected. We can discover no gi’ound to support the second objection. And the third refers to testimony which was irrelevant, and therefore inadmissible. All the other errors assigned converge to one point. It is alleged that the words are not actionable, because it is not stated in the declaration that the testimony given by Harding, on the trial alluded to, was material to the point in issue. This position, we think, is not supported by either principle . or precedent. Where there has been a trial before a competent tribunal, it will be presumed that the testimony given on that trial was material. To charge a man with perjury, in reference to a trial where perjury might be committed, is actionable; as to say, you were forsworn at such a trial; or, as in this case, to say of another, that he is forsworn before a justice of the peace, has been held to be actionable. Stark, on Sl. 78.—3 Lev. 166. Slanderous words should be taken, in Courts of justice, in the sense in which they are commonly understood. Every slander imports an injury; and the injury arises from the words in their common acceptation. The words, in this case, without explanation or qualification, have a slanderous import; the jury have so understood them; and it is not the duty of the Court to search for possible cases, in which they might have been spoken in a sense more innocent than that which has been ascribed to them. The judgment of the Circuit Court must be affirmed.
Brown and Merrill, for the plaintiff.
Wick, Fletcher, and Gregg, for the defendant.
Per Curiam.
The judgment is affirmed, with 1 per cent, damages and costs.